Citation Nr: 0931782	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought.  The December 2004 rating decision granted 
service connection for PTSD and assigned an initial rating of 
10 percent.  The Veteran is appealing for a higher rating.  
The April 2007 rating decision denied the Veteran's claim for 
TDIU.  

The Veteran was scheduled for a Travel Board hearing in April 
2009 at the RO.  The Veteran did not appear and no request 
for a postponement or rescheduling was received by the RO or 
the Board.  As a result, the appeal can be adjudicated 
without a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD with phobia of 
buildings as a result of being involved in an earthquake in 
the Philippines.  The Veteran also has a non service-
connected bipolar disorder with anxiety rated as 50 percent 
disabling for pension purposes.  In November 2004, the 
Veteran was provided a VA examination wherein the examiner 
noted that it was possible to separate the Veteran's service-
connected PTSD symptoms from his non service-connected 
bipolar symptoms, but did not indicate which of the Veteran's 
symptoms was related to which illness in his examination.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(remanding Board's decision where medical evidence did not 
differentiate between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability).  However, this examination is inadequate for 
rating purposes.  The examiner proved a single Global 
Assessment of Functioning (GAF) score which encompassed all 
of the Veteran's psychiatric disabilities, both service 
connected and nonservice connected.  On remand, to the extent 
practicable, the Veteran should be afforded a new examiner to 
determine which portion of the Veteran's symptoms/impairment 
are attributable to the nonservice-connected bipolar 
disability versus the service-connected PTSD and assign a 
separate GAF score for each.  Furthermore, the examiner 
should comment on the impact that the Veteran's service-
connected disabilities have on his ability to obtain and 
maintain gainful employment.   

The Board observes that the Veteran has failed to report for 
several VA examinations in the past.  He is advised that 
failure to report for any scheduled VA examination(s), 
without good cause, may result in a denial of the claims for 
an increased initial evaluation for PTSD (as an original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655(2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

The Board furthers orders in remand that the RO/AMC obtain 
any additional VA or private treatment records that have been 
generated since January 2007.

In regards to the Veteran's claim for TDIU, the Board finds 
that Veteran filed a timely notice of disagreement to the 
April 2007 rating decision in May 2007 when he filed a 
statement in support of claim wherein he stated that it was 
"impossible to maintain employment with all of my 
hospitalization, outpatient treatment and heavy medication."  
The RO did not file a statement of the case (SOC) in response 
to the Veteran's NOD.  As such, the Veteran's TDIU claim 
remains on appeal.  Consequently, the Board must remand this 
issue for the RO to issue an SOC and to give the Veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since January 2007.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any private medical 
records.

Regardless of the Veteran's response, the 
RO/AMC should obtain all outstanding VA 
treatment reports pertaining to PTSD 
treatment dated from January 2007 
forward.

2.  The RO/AMC should schedule the 
Veteran for a VA Mental Disorders/PTSD 
examination in order to evaluate the 
level of impairment resulting from PTSD. 
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. The 
examiner should provide a multiaxial 
diagnosis identifying all current mental 
disorders, and assign a numerical score 
from the GAF scale both currently and for 
the past year.  Upon examination of the 
Veteran, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the Veteran's 
PTSD.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

In particular, if the examiner determines 
other psychiatric disorders are present 
accounting for some of the Veteran's 
psychiatric impairment (particularly the 
previously diagnosed bipolar disorder), 
then the examiner must state: (a) whether 
this condition is likely part and parcel 
of the service-connected PTSD or is a 
separate condition not related to 
military service, and (b) if it is a 
separate condition, which portion of the 
Veteran's symptoms/impairment are 
attributable to the non service-connected 
condition versus the PTSD.  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.  
If practicable, the examiner should 
assign the Veteran GAF scores both with 
and without taking into account the 
Veteran's non-service connected 
disorders.

The Veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the Veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

The examiner is also asked to comment on 
the impact that his service-connected 
PTSD has on his employability 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO/AMC should 
readjudicate the claim for a rating in 
excess of 10 percent disabling for PTSD.  
If the benefit requested on appeal is not 
granted to the Veteran's satisfaction, 
the RO/AMC should issue a supplemental 
statement of the case (SSOC) and the 
Veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

5.  The RO should issue an SOC with 
respect to the TDIU claim.  If the 
Veteran files a timely substantive 
appeal, this issue should be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




